DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2021 in regards to the specification objections and 35 USC 112 rejections. The amendments to the claims overcome the specification objections and 35 USC 112 rejections. Therefore, the specification objections and 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 07/27/2021 in regards to the prior art rejections have been fully considered but they are not persuasive.
In regards to the Applicant’s argument that Evans and Noras do not teach, “a device configured to rest upon a patient’s sternum, upon a patient’s chest, and upon a patient’s abdomen”, the term “upon” is being interpreted as meaning on or physically in contact with a patient. Therefore, the central portion of the support devices taught by Evans and Noras physically being in contact with the sternum of the patient teaches the device is configured to rest upon a patient’s sternum.
In regards to the Applicant’s argument that Evans and Noras do not teach, “a device configured to engage a portion of an imaging modality component and prevent and/or minimize contact between the portion of the imaging modality component and the pair of breast when the support device is placed on the surface of the patient”. The term “on” is being interpreted as physically in contact with a patient and as stated above Evans and Noras each teach a support device that is physically placed in contact with the surface of the patient. The limitation about 
Additionally, in regards to Evans and Noras not teaching the patient lying in the supine position, the claims do not specifically state that the patient is lying in the supine position and applicant is reminded that limitations of the specification are not read into the claims (See section 2111 of the MPEP). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Evans (US 2012/0318277 A1).
Regarding claim 1, Evans teaches a support device (fig. 1 shows a orthosis (protective pad) for reducing and/or preventing breast tissue deformation upon compression forces applied in a direction thereto (fig. 9 (which is displayed below with labels) shows images of the breasts with the orthosis (C and D ) in place and without the orthosis (A and B) and for each scenario fig. 9 shows the patient without loading (A and C) and with a 15kg load (B and D), the device comprising: 

    PNG
    media_image1.png
    601
    504
    media_image1.png
    Greyscale

Figure 9

an upper portion extending from the central portion and configured to rest upon a patient's upper chest, the upper portion comprising a first pair of opposing extension members (para. 86, lines 6-7, “an upper portion extending above the breasts from the central portion outwardly toward opposite sides” and para. 62, lines 7-9, “opposed portions extending bilaterally outwardly from a cephalad end of the central portion to support the clavicle and/or upper ribcage/costal cartilage”); and 
a lower portion extending from the central portion and configured to rest upon a patient's abdomen, the lower portion comprising a second pair of opposing extension members (para. 86, lines 8-10, “a lower portion extending below the breasts from the central portion outwardly toward opposite sides of the subject” and para. 62, lines 10-12, “opposed portions extending bilaterally outwardly from a caudal end of the central portion to support the lower ribcage/costal cartilage and/or upper abdomen”); wherein at least one of the central, upper, and lower portions has a surface configured to engage a portion of an imaging modality component applying force to the breasts (para. 41, lines 2-4, “an orthosis for placing between the breasts of a subject when resting face down on a supporting surface” the surface of the orthosis in contact with the support surface is configured so that if the component was a portion of an imaging modality rather than a support surface it would be able to engage the portion of the imaging modality in the same manner it does the support surface) and prevent and/or minimize contact between the portion of 
Regarding claim 2, Evans teaches the device of claim 1, as set forth above, wherein the support device comprises a material (para. 129) configured to reduce breast deformation providing support resisting application of a compression force thereto from the imaging modality component (para. 144, lines 2-3, “there was an at least approximately 50% reduction in maximum force in the presence of the orthosis for all subjects”, the orthosis is able to withstand compression forces applied from the patient’s body weight in addition to the 15kg weight applied to the patients back. Supporting the patient’s body weight in addition to the 15kg weight shows that the orthosis has the ability to support the compression forces applied by the imaging modality component). 
Regarding claim 3, Evans teaches the device of claim 2, as set forth above, wherein the support is operable to prevent deformation upon application of the compression force (fig. 9 above shows that when the loading is applied with the orthosis in place (D) the breasts remain stationary and do not flare out to the sides as when the loading is applied when there is no orthosis in place (B), para. 146, lines 1-4, “an approximately 45% reduction in AP (anterior-posterior) compression and an about 28% reduction in ML (mesolateral) displacement was observed in the presence of the device”).
Regarding claim 6, Evans teaches the support device of claim 1, as set forth above, wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a medial portion of a respective breast (figs. 1, 2, 5A and 5B show wherein each 
Regarding claim 7, Evans teaches the support device of claim 1, as set forth above, wherein each of the first pair of opposing extension members of the upper portion comprises an arcuate shape configured to accommodate a superior portion of a respective breast (para. 24, lines 1-3, “adjacent edge portion of the central and cephalad portions form curves which define laterally inner cephalad boundaries of the spaces”, figs. 1, 2, 5A and 5B show wherein each opposing member of the superior portion comprises an arcuate shape configured to accommodate and superior portion of the breasts).
Regarding claim 8, Evans teaches the support device of claim 1, as set forth above, wherein each of the second pair of opposing extension members of the lower portion comprises an arcuate shape configured to accommodate an inferior portion of a respective breast (para. 18, lines 1-3, “adjacent edge portions of the central and caudal portions form curves which define laterally inner caudal boundaries of the spaces”, figs. 1, 2, 5A and 5B show wherein each opposing members of the inferior portion comprises an arcuate shape configured to accommodate and inferior portion of the breasts).
Regarding claim 9, Evans teaches the support device of claim 1, as set forth above, wherein the support device has an x-shape or I-beam shape (fig. 1 shows the support device having an x-shape or I-beam shape).
Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Noras (US 2009/0054757 A1, cited in the Applicant’s 08/19/2019 IDS).
Regarding claim 1, Noras teaches a support device (fig. 1, patient support 1) for reducing and/or preventing breast tissue deformation upon compression forces applied in a 
a central portion (center zone ZC, Fig. 1 has been incorrectly labeled in the original application to have the center zone labeled as ZM, please refer to the fig. 1 provided below for the correct labels) configured to rest upon a patient's sternum (para. 30, line 7, “this center zone surface supports the patient’s sternum”) and comprising a pair of opposing sides shaped and/or sized to fit between a pair of breasts (para. 30, lines 7-24, “to the left and to the right of the longitudinal and symmetrical axis 20 of the bridge 30, the bridge 30 widens to define a left cut-out 33 and, opposite that, to the right of the longitudinal and symmetrical axis 20, a right cut-out 32. The left cut-out 33 is open to the outside on the left of the bridge 30, the right cut-out 32 is open to the outside on the right of the bridge 30, as seen in fig. 1…the cut-outs 32 and 33, which open wide toward the outside of the support plate 3, enable even larger breasts to hang through the respective cut-outs”); 
an upper portion (front zone ZF, Fig. 1 has been incorrectly labeled in the original application to have the front zone labeled as ZV, please refer to the fig. 1 provided below for the correct labels) extending from the central portion and configured to rest upon a patient's upper chest, the upper portion comprising a first pair of opposing extension members; and 
a lower portion extending from the central portion and configured to rest upon a patient's abdomen (para. 32, lines 1-5, “the end zone ZE or the end surface… serves as the support surface 6 for the upper part of the user’s abdomen”), the lower portion comprising a second pair of opposing extension members (fig. 1 shows the end zone ZE having 2 members extending out horizontally from the center axis 20); wherein at least one of the central, upper, and lower portions has a surface configured to engage a portion of an imaging modality component (figs. 1-

    PNG
    media_image2.png
    448
    560
    media_image2.png
    Greyscale

Regarding claim 6, Noras teaches the device of claim 1, as set forth above, wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a medial portion of a respective breast (figs. 1, 2, 7, and 8 show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a medial portion of the breasts 24, 26).
Regarding claim 7, Noras teaches the device of claim 1, as set forth above, wherein each of the first pair of opposing extension members of the upper portion comprises an arcuate shape (fig. 1 shows the upper portion (front portion ZF (labeled ZV in fig. 1)) comprising a pair of opposing members, one on each side of the center axis 20 having an arcuate shape) configured to accommodate a superior portion of a respective breast (figs. 1, 2, 7, and 8 show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a superior portion of the breasts 24, 26).
Regarding claim 8, Noras teaches the device of claim 1, as set forth above, wherein each of the second pair of opposing extension members of the lower portion comprises an arcuate shape (fig. 1 shows the lower portion (end zone ZE) comprising a pair of opposing members, one on each side of the center axis 20 having an arcuate shape) configured to accommodate an inferior portion of a respective breast (figs. 1, 2, 7, and 8 show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate an inferior portion of the breasts 24, 26).
Regarding claim 9, Noras teaches the device of claim 1, as set forth above, wherein the support device has an x-shape or I-beam shape (fig. 1 shows the patient support 1 having and x-shape or I-shape.
Regarding claim 10, modified Evans teaches the support device of claim 1, as set forth above. Noras further teaches wherein the support device is configured to be arranged in a stacked configuration with one or more other support devices to form an assembly of stacked support devices for accommodating larger breast sizes (fig. 3 shows patient support 1 being formed by base plate 2 and support plate 3 arranged in a stacked configuration, and para. 30, lines 21-24, “these cut-outs 32 and 33 which open wide towards the outside of the support plate 3, enable .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0318277 A1) in view of Noras (US 2009/0054757 A1, cited in the Applicant’s 08/19/2019 IDS).
Regarding claim 4, Evans teaches the device of claim 2, as set forth above. 

However, 
Noras teaches wherein the material comprises a sufficiently rigid polymer (para. 24, lines 12-14, “all the components of the patient support 1 are made of an MR-appropriate material, such as, for example, plastic of the like”, a plastic is considered a rigid polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support device disclosed by Evans to have the material comprise a sufficiently rigid polymer. One of ordinary skill in the art would have been motivated to make this modification as an alternative MR-appropriate material to use as a support, as recognized by Noras (para. 24).
Regarding claim 5, Evans teaches the device of claim 2, as set forth above. Noras further teaches wherein the support device comprises a solid foam form (para. 24, lines 12-14, “all the components of the patient support 1 are made of an MR-appropriate material, such as, for example, plastic of the like”, it is well understood that solid foam is a MR-appropriate material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support device disclosed by Evans to have the material comprise a sufficiently rigid polymer. One of ordinary skill in the art would have been motivated to make this modification as an alternative MR-appropriate material to use as a support, as recognized by Noras (para. 24).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793           

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793